Citation Nr: 0532988	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.   
 
2.  Entitlement to an effective date earlier than June 29, 
2001, for service connection for post-traumatic stress 
disorder (PTSD), including based on clear and unmistakable 
error (CUE).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1970.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and April 2002 RO rating 
decisions.  The February 2002 RO decision, in pertinent part, 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disability.  The April 2002 RO decision granted service 
connection and a 30 percent rating for PTSD, effective June 
29, 2001.  

The Board notes that in a December 2002 statement of the 
case, the RO apparently denied the veteran's claim as to his 
back disability on a de novo basis.  However, service 
connection for a back disability was previously denied, 
including in a final August 1996 RO decision.  Additionally, 
the Board notes that the back claim presently on appeal was 
framed as entitlement to service connection for low back 
dysfunction with degenerative disc disease and mild cervical 
spondylosis.  However, the Board finds that the prior 
adjudication was of the same claim (a back disability), 
however styled.  Ashford v. Brown, 10 Vet.App. 120 (1997).  
The Board also points out that in February 2001, the veteran 
solely filed an application to reopen his claim for service 
connection for a back disability and not for a separate 
cervical spine disability.  Therefore, the Board must address 
whether the veteran submitted new and material evidence to 
reopen his claim for service connection for a back 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

An August 2003 RO decision increased the rating for the 
veteran's service-connected PTSD to 50 percent, effective 
June 29, 2001.  A November 2004 RO decision increased the 
rating for the veteran's service-connected PTSD to 100 
percent, effective June 29, 2001.  Therefore, as that 
allowance represents a full grant of benefits sought on 
appeal, the issue of entitlement to a higher rating for PTSD 
is moot and will not be addressed.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been developed and the veteran has received 
the required notice.  

2.  The RO denied an application to reopen a claim for 
service connection for a back disability in August 1996, and 
the veteran did not appeal.  

3.  Evidence considered since the August 1996 denial is 
cumulative or redundant of previously considered evidence, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

4.  On June 29, 2001 (years after the veteran's separation 
from service), the RO received the first formal or informal 
claim for service connection for PTSD.  

5.  An April 2002 RO decision granted service connection for 
PTSD, effective June 29, 2001.  

6.  The April 2002 RO decision was not undebatably erroneous 
in assigning June 29, 2001, as the effective for service 
connection for PTSD.  



CONCLUSION OF LAW

1.  The August 1996 RO decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).  

3.  The criteria for an effective date earlier than June 29, 
2001, for service connection for PTSD, including based on 
CUE, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.105(a), 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Back Disability

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material evidence" was recently 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by 
the VA on or after August 29, 2001; thus this recent change 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).  

The RO initially denied service connection for a back 
disability in February 1985.  Applications to reopen the 
claim were denied in May 1991, July 1994, and most recently 
in August 1996.  Those decisions were not appealed and are 
considered final.  

The evidence considered at the time of the August 1996 RO 
decision included the veteran's service medical records for 
his May 1968 to February 1970 active duty.  A June 1968 
treatment entry noted that the veteran complained of back 
pain in the kidney area.  It was noted that there was normal 
urinary frequency.  Another June 1968 entry noted that the 
veteran was seen for a backache.  It was noted that he had 
lumbar myositis on the right side.  A subsequent June 1968 
entry also indicated that the veteran complained of back 
pain.  

A September 1969 treatment entry noted that the veteran 
complained of back pain on the right side.  It was noted that 
three weeks earlier he lifted a twenty gallon can over the 
side of a ship and strained his back and that he currently 
had pain in that area.  Another September 1969 entry noted 
that the veteran reported that he had pain in his back when 
lifting with the right arm.  A subsequent September 1969 
consultation report noted that the veteran had upper right 
back pain for the past ten to eleven months on and off and 
that he had been in pain for the past ten days.  It was noted 
that he threw a twenty gallon can overboard three weeks 
earlier and that he had suffered pain in the T3-T4 area since 
that time.  It was noted that an X-ray showed scoliosis of 
the spine with concavity to the right as well as slight 
posterior displacement of the body of T4.  Another September 
1969 consultation report noted that the veteran injured his 
upper back ten days earlier while lifting a heavy object.  It 
was noted that X-rays of the thoracic spine were within 
normal limits.  The impression was strain of the upper back.  
The January 1970 objective separation examination report 
included a notation that the veteran's spine and other 
musculoskeletal systems were normal.  It was also noted that 
the veteran fell in 1968, that he was seen by a medical 
officer, and that he currently denied symptoms.  

Post-service private and VA treatment records referred to 
treatment on multiple occasions for back problems.  A January 
1973 private treatment entry from Dr. Whitcomb noted that the 
veteran reported that he twisted his back while throwing 
tires on a pile.  It was noted he had pain in areas including 
the left flank.  Another January 1973 entry from Dr. Whitcomb 
indicated that the veteran had severe pain in the lumbosacral 
area and related a diagnosis of acute lumbosacral strain.  

A March 1973 treatment report from A. O. Loisell, M.D., noted 
that the veteran reported that he was throwing tires at work 
and hurt his back.  The impression was recurrent low back 
pain with sciatica, diminished lumbosacral joint space and 
possible ruptured disc.  A December 1980 treatment entry from 
Dr. Whitcomb related an impression which included thoracic 
muscle strain.  

A May 1989 VA treatment entry noted that the veteran had low 
back pain for the past twenty-one years.  The diagnosis was 
low back pain syndrome.  

An October 1990 entry from C. H. McCrimmon, M.D., reported, 
in an addendum, that in reviewing the veteran's record it was 
noted that his initial pain was in the upper thoracic area of 
his back and that, at present, his main limitation seemed to 
be in his lower back.  Dr. McCrimmon indicated that the 
veteran's symptoms were predominantly limited to his lower 
back and that X-rays had shown narrowing at L5-S1 interspace 
with some sclerosis and spurs, indicating probable underlying 
degenerative disc disease.  

A March 1994 VA general medical examination report noted that 
the veteran reported that he injured his back during a naval 
battle in 1968 when he fell off a ladder when the ship was 
hit.  The diagnoses included back dysfunction and suspected 
degenerative arthritis.  

A March 1994 VA spine examination report noted that the 
veteran attributed all of his back discomfort and problems to 
injuries sustained while in the service.  The diagnosis was 
low back dysfunction, degenerative arthritis.  

The Board observes that the references, noted above, to a 
twenty-one history of back pain and to back injuries 
sustained during service were apparently based solely on a 
history provided by the veteran.  See Reonal v. Brown, 5 
Vet.App. 458 (1993).  

The evidence received since the August 1996 RO decision 
includes additional private and VA treatment records and 
statements of the veteran.  These records contain evidence of 
additional treatment for variously diagnosed back problems, 
including recent treatment for such disorders.  

Several VA treatment entries referred to a history of back 
pain since the veteran's period of service.  For example, 
September 1996 and October 1996 VA treatment entries noted 
that the veteran had a history of low back pain for twenty-
seven years and referred to a diagnosis of spine degenerative 
joint disease.  

Also, a January 2004 VA general medical examination noted 
that the veteran had a history of chronic back pain for 
thirty years.  It was noted that he reported that he fell 
thirty feet while in the military and that since that time he 
had suffered severe back pain.  However, such references were 
apparently based solely on a history provided by the veteran.  
See Reonal, supra.  Further, the Board notes that these 
records are similar to records available at the time of the 
August 1996 RO decision.  Such records show a history, 
apparently provided by the veteran, of a previous back 
injury, but do not show any actual relationship between a 
current back disability and the veteran's period of service.  

The newly submitted private and VA treatment records with 
additional diagnoses of back problems and arthritis, are 
cumulative and redundant, and thus not new.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  
Simply stated, the fact that the veteran currently has a back 
disorder is not in dispute, either today or August 1996.  The 
veteran's statements in this regard are also cumulative and 
redundant.  

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Even if some of the additional evidence were considered new, 
it is not material since it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the August 1996 RO decision.  Thus the 
claim for service connection for a back disability may not be 
reopened, and the August 1996 RO decision remains final.  

II.  Earlier Effective Date for PTSD, Including Based on CUE

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriquez v. West, 
1989 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. 
App. 377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet.App. 302 (2001) and 
13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).  

As noted above, the veteran served on active duty from May 
1968 to February 1970.  The available service medical records 
show that he participated in combat and received citations 
including the Combat Action Ribbon.  

His service medical records do not specifically show 
complaints of or treatment for psychiatric problems, 
including PTSD.  A June 1968 treatment entry noted that the 
veteran was seen for a backache as well as being nervous.  He 
was given Valium and the diagnoses did not refer to a 
psychiatric disorder.  The January 1970 objective separation 
examination report included a notation that the veteran's 
psychiatric evaluation was normal.  

Private and VA treatment records, including examination 
reports, dated from March 1973 to June 2001 show treatment 
for disorders including PTSD.  A September 1996 VA treatment 
entry noted that the veteran had a past medical history of an 
anxiety disorder.  The assessment referred to other 
disorders.  A March 2001 VA entry related diagnoses including 
possible PTSD.  A May 2001 evaluation report indicated a 
diagnosis of PTSD.  A June 2001 treatment entry also referred 
to an impression of PTSD.  

On June 29, 2001, the veteran filed his initial claim for 
service connection for PTSD.  

VA treatment records dated from July 2001 to March 2002 show 
treatment for disorders including PTSD.  A March 2002 
statement from a VA psychologist noted that the veteran was 
first screened for possible PTSD at a VA facility.  It was 
reported that a VA psychiatrist made a diagnosis of PTSD in 
May 2001.  

In April 2002, the RO granted service connection and a 30 
percent rating for PTSD, effective June 29, 2001, the date of 
receipt of the veteran's claim.  

Subsequent private and VA treatment records, including 
examination reports, show treatment for PTSD.  An August 2003 
RO decision increased the rating for the veteran's service-
connected PTSD to 50 percent, effective June 29, 2001.  A 
November 2004 RO decision increased the rating for the 
veteran's service-connected PTSD to 100 percent, effective 
June 29, 2001.

A review of the claims file reveals that the first claim, 
formal or informal, seeking service connection for PTSD was 
received by the RO on June 29, 2001.  

There is no evidence of VA receipt of a writing that would 
constitute a claim, formal or informal, for service 
connection for PTSD until June 29, 2001.  As this was decades 
after the veteran's separation from service, service 
connection may be no earlier than the June 29, 2001, the date 
of VA receipt of the claim.  

The veteran and his representative apparently assert that 
service connection for PTSD should be effective prior to June 
29, 2001.  However, the Board observes that the veteran did 
not request service connection for PTSD on any prior 
occasions.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 
3.151, 3.155.  The veteran did not indicate that he was 
seeking service connection for PTSD until June 29, 2001.  

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for this 
disorder was June 29, 2001.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The Board concludes that 
there is no entitlement to an earlier effective date for an 
award of service connection for PTSD.  The law not the 
evidence, governs the outcome of this case, and as a matter 
of law, the claim must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  

As to veteran's CUE claim, he apparently asserts that there 
was CUE in the April 2002 RO decision that assigned June 29, 
2001, as the effective date of service connection for PTSD.  
A valid claim for CUE requires more than a disagreement as to 
how the facts were weighed and evaluated.  See Crippen v. 
Brown, 9 Vet.App. 412 (1996).  The veteran has not offered 
specific allegations as to why the April 2002 RO decision was 
clearly and unmistakably erroneous.  The RO applied the 
governing legal authority in assigning June 29, 2001, as the 
effective date of service connection for PTSD.  The June 29, 
2001, date was the date of the veteran's initial, and only, 
claim for PTSD.  

There is nothing to compel a conclusion, to which reasonable 
minds could not differ, that the effective date of service 
connection for PTSD should be prior to June 29, 2001.  There 
was no undebatable error of fact or law that would manifestly 
change the outcome.  Therefore, the Board finds no CUE in the 
April 2002 RO decision.  38 C.F.R. § 3.105(a).  

Therefore, the claim for an earlier effective date must be 
denied.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2001, a 
rating decision in February 2002, a rating decision in April 
2002, a statement of the case in December 2002, 
correspondence in February 2003, a supplemental statement of 
the case in August 2003, correspondence in January 2004, a 
supplemental statement of the case in May 2004, a 
supplemental statement of the case in December 2004, and a 
supplemental statement of the case in May 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

The application to reopen the claim for service connection 
for a back disability is denied.  

An earlier effective date for service connection for PTSD, 
including based on CUE, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


